Citation Nr: 0812699	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  00-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for an anxiety disorder from 
September 9, 1999, to March 26, 2006?
 
2.  What evaluation is warranted for an anxiety disorder from 
March 27, 2006?
 
 
REPRESENTATION
 
Appellant represented by:     Daniel G. Krasnegor, Attorney
 
 
ATTORNEY FOR THE BOARD
 
C. Hancock, Counsel
 




INTRODUCTION
 
 
The veteran had active duty from August 1963 to June 1964.
 
This claim comes before the Board on appeal of a January 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina. This 
decision granted service connection for an anxiety disorder, 
and assigned a 10 percent disability rating, effective from 
September 9, 1999. In a July 2006 rating decision the rating 
was increased to 30 percent, effective from September 9, 
1999.
 
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  As such, the Board has 
styled the issues as indicated on the title page.
 
For the reasons outlined below, this case is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.
 
 
FINDING OF FACT
 
For the period from September 9, 1999, to March 26, 2006, the 
veteran's anxiety disorder was not manifested by social and 
occupational impairment, with reduced reliability and 
productivity.
 


CONCLUSION OF LAW
 
From November 7, 2005, through March 26, 2006, a rating in 
excess of 30 percent for anxiety disorder was not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code (Code) 9400 (2007).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Preliminary Matters
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  In this regard, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.
 
Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.
 
Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The May 2006 correspondence and the August 
2006 statement of the case both essentially informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claim was readjudicated in a March 2008 
supplemental statement of the case.  Correspondence dated in 
May 2006 provided adequate notice of how effective dates are 
assigned.  The claimant has been afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and in the August 2006 statement of the case he was provided 
actual notice of the rating criteria used to evaluate the 
disorder at issue.  The claimant was provided the opportunity 
to present pertinent evidence in light of the notice 
provided.  Because the veteran has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his attorney have suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.
 
Laws and Regulations
 
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson.
 
In a January 2006 rating decision, service connection for 
anxiety disorder was granted and rated under 38 C.F.R. 
§ 4.130, Diagnostic Code (Code) 9400, a 10 percent disability 
rating was assigned, effective September 9, 1999.  In July 
2006 the RO increased rating to 30 percent, effective from 
September 9, 1999.  
 
Code 9400 provides that a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.
 
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  
 
The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  
 
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.
 
In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   
 
Factual Background
 
With the above criteria in mind, the Board notes that the 
record since September 9, 1999, to January 13, 2008, includes 
two VA examinations, VA treatment records, and a private 
psychiatric examination report.
 

The veteran was afforded a VA psychiatric examination in 
November 2001.  The examiner commented that he had reviewed 
the veteran's claims folder.  A mild panic disorder with 
agoraphobia, by history; and mild dysthymia were diagnosed.  
A GAF score of 65 was supplied.  The veteran complained of 
constant anxiety, and of symptoms of depression such as 
dysphoria and crying.  He also had feelings of guilt 
concerning friends who were killed in Vietnam.  The veteran 
claimed to have been unable to work since 1987 due to his 
anxiety disorder.  A December 1989 Social Security 
Administration decision found the veteran to be disabled due 
to severe panic disorder, agoraphobia, and dysthymia.  The 
appellant mentioned that he had the support of family and 
friends.  
 
Examination showed the veteran to well groomed and to be 
alert and oriented.  Insight was adequate.  Affect was 
normal.  Speech was fluent.  He was logical and goal 
directed.  He complained of symptoms of depression including 
mild dysphoria, occasional crying, and low self-esteem.  He 
denied sleep problems.  He reported past thoughts of suicidal 
ideation but none currently.  He denied homicidal ideation.  
He reported symptoms of mild agoraphobia.  The veteran 
claimed to be uncomfortable in social situations.  No thought 
process nor content problem was evident.  He denied 
delusions.  The veteran also denied having hallucinations.  
He made good eye contact.  The examiner noted that the 
veteran had mild impairment in adaptation and interactions in 
social functioning and mild impairment and flexibility and 
efficiency in occupational settings.  The veteran's overall 
level of disability was described as mild.  
 
Review of a July 2005 outpatient urgent care record shows 
that the veteran complained of flashbacks, nightmares, and 
anger.  He denied suicidal ideation.  The veteran claimed to 
be afraid of crowds.  Anxiety and depression were diagnosed.  
A psychiatric consult was ordered.  
 
A July 2005 VA geropsychiatric examination report shows that 
the veteran complained of depression and anxiety attacks.  He 
noted some sleep problems.  He denied suicidal ideation.  He 
added that his anti-depressant medications caused him 
nightmares.  Examination showed him to be alert and 
cooperative.  He was casually dressed and groomed.  A full 
range of affect was present.  His mood was euthymic, and 
speech unremarkable.  The veteran's thought process was 
linear and goal-directed.  He denied delusions and 
hallucinations.  No homicidal nor suicidal ideation was 
expressed.  Insight and judgment were described as good.  The 
examiner commented that he suspected that the appellant was 
malingering was suspected.  A GAF score of 60 was provided.
 
A July 2005 VA geropsychiatric examination report also shows 
that the examiner suspected malingering.  A GAF score of 70 
was supplied.  
 
The veteran was afforded a VA psychiatric examination in 
October 2005.  The veteran expressed that he was very 
anxious.  The veteran's claims file was reviewed by the 
examiner.  The veteran reported problems with his wife 
because he never wants to do anything or go anywhere.  A good 
relationship with his children was noted.  He denied having 
close friends or hobbies, but indicated that we went to 
church about three times a month.  He complained of only 
sleeping for four hours.  The veteran denied that his 
symptoms affected his daily living .  
 
Examination showed the veteran to alert, oriented, and 
attentive.  His mood was dysphoric, and his affect was mood 
congruent.  There was some evidence of motor agitation.  
Speech was normal.  Thought processes were logical and 
coherent.  No hallucinations were reported.  He was not 
delusional.  He denied with suicidal or homicidal ideation.  
The veteran's memory was mildly to moderately impaired for 
immediate information, but intact for recent and remote 
events.  Intelligence was average and insight was fair.  An 
anxiety disorder, not otherwise specified; a panic disorder, 
and dysthymia were diagnosed.  A GAF score of 53 was 
provided.  
 
The examiner opined that the veteran exhibited moderate to 
considerable symptoms associated with an anxiety disorder, 
panic, and dysthymia.  Panic attacks occurring about three 
times a month were noted.  Anxiety and a depressed mood were 
noted to be present on a daily basis.  The examiner added 
that social adaptability and interactions with others was 
considerably impaired.  Moderate to considerable impairment 
was noted relative to the veteran's ability to maintain 
employment.  Overall, the examiner indicated that the 
veteran's level of disability was in the moderate to 
considerable range.
 
Analysis
 
After considering all of the evidence of record, including 
particularly the above referenced VA mental examination 
reports dated in November 2001 and October 2005, the Board 
finds that the veteran's service-connected anxiety disorder 
did not warrant a rating in excess of 30 percent at any time 
from September 9, 1999, to March 26, 2006.  
 
In this regard, between September 9, 1999, to March 26, 2006, 
the medical evidence of record fails to demonstrate that the 
criteria set out in 38 C.F.R. § 4.130, Code 9400, and 
necessary for the assignment of a 50 percent or higher 
rating, had been met.  Of particular note, review of the 
above-discussed VA examination reports and VA outpatient 
medical records, while documenting an overall level of 
disability described as mild (November 2001) and moderate to 
considerable (October 2005), fails to demonstrate that the 
veteran's suffered from symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; and disturbance of 
motivation and mood.  The Board acknowledges that in the 
course of the October 2005 VA examination some memory loss 
was reported, and the veteran also provided a history of 
three panic attacks a month.
 
The Board also notes that GAF scores of 65, 70, and 53 were 
provided by VA examiners in November 2001, July 2005, and 
October 2005, respectively.  
 
A GAF score of between 51 and 60 indicates that the veteran 
has "moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  GAF scores 
ranging between 61 to 70 reflect "some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."  See DSM-IV.  
In light of the preponderance of the competent medical 
evidence being against any finding that the appellant's 
anxiety disorder was more than 30 percent disabling  through  
March 26, 2006, the Board finds that an increased evaluation 
is not warranted for the period between September 9, 1999 and 
March 26, 2006. 
In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).
 
 



ORDER
 
A rating in excess of 30 percent for anxiety disorder from 
September 9, 1999, to March 26, 2006, is denied.  
 

REMAND
 
A March 27, 2006 letter from a private licensed clinical 
psychologist, C. Doyle, Ph.D., is of record.  It notes that 
the veteran was examined in February and March 2006.  A 
diagnosis of severe generalized anxiety disorder was 
supplied.  A GAF score of 42 was also provided.  The veteran 
reported having panic attacks and suicidal thoughts.  He also 
complained of problems sleeping.  The veteran also indicated 
that he avoided social interaction.  The psychologist opined 
that the veteran was unemployable and totally disabled.  The 
examiner is not, however, shown to have had an opportunity to 
review the veteran's claims folder, and any treatment records 
prepared by Dr. Doyle, though sought by the RO in November 
2007, have yet to be added to the claims file.  

Thereafter, the veteran was afforded a VA mental disorders 
examination in January 2008.  The examiner noted that he had 
reviewed the veteran's claims file in association with the 
examination.  He also mentioned that he had examined the 
veteran in November 2001, at which time he diagnosed panic 
disorder with agoraphobia and mild dysthymia.  The examiner 
acknowledged other medical evidence on file, including the 
March 2006 private medical report.  The veteran complained of 
daily anxiety attacks, and daily suicidal thoughts.  
 
Mental status examination was, for the most part, normal.  
The veteran claimed daily suicidal ideation, but denied plan 
or intent.  Anxiety disorder, not otherwise specified; and 
depressive disorder, not otherwise specified; were 
diagnosed.  A GAF score was deferred.  
 
The examiner commented that the veteran was unable to provide 
many specific symptoms concerning his claimed anxiety 
disorder.  He added that the presented significantly 
differently than when observed in 2001.  The examiner added 
that given the difference in the veteran's performance, the 
difficulty in providing specific symptoms, and a question 
concerning the possibility that the veteran was malingering, 
psychological testing was warranted.  
 
In March 2008 the veteran underwent psychological testing, 
including the Miller Forensic Assessment of Symptoms Test and 
the Personality Assessment Inventory.  The examiner commented 
that the findings associated with the Miller Forensic test 
were significantly above the cutoff and raised the question 
that the veteran was exaggerating or malingering symptoms of 
mental illness.  Findings associated with the Personality 
Inventory were essentially within normal limits, and the 
examiner added that the findings indicated an attempt to 
either exaggerate or dissimulate psychiatric symptoms.  As a 
result, the examiner did not provide any diagnosis on either 
Axis I, Axis II, Axis III, or Axis IV.  He also did not 
supply a GAF score.  The examiner commented that he was 
unable to provide a diagnosis, a GAF score, or describe 
functional impairment without resorting to mere speculation 
based on both the examination and the objective psychological 
testing.  

The Board finds striking the dissimilar psychiatric findings 
rendered by the VA examiner in January and March 2008, as 
opposed to those supplied by C. Doyle, Ph.D. in March 2006.  
As noted, in March 2006 the veteran was found by this private 
medical professional to have a severe anxiety disorder, with 
a GAF score of 42.   In contrast, the VA examination strongly 
suggests that the appellant is a malingerer.
 
In order to reconcile these disparate medical findings, the 
Board is of the opinion that the veteran should undergo a 
period of observation and evaluation at an appropriate VA 
medical facility.
 
The Board again notes that C. Doyle, Ph.D. was asked by VA in 
November 2007 to supply medical records associated with 
treatment/evaluation afforded the veteran.  He did not.  As 
part of his March 2006 examination report he mentioned that 
he had seen the veteran on February 7th and March 15th.  Per 
this remand, he should again be requested to supply any and 
all records associated with treatment afforded the veteran.
 
Accordingly, the case is REMANDED for the following action:
 
1.  With the veteran's cooperation, the 
RO should obtain for the record copies of 
any treatment records pertaining to 
treatment or evaluation provided by C. 
Doyle, Ph.D..  If these records cannot be 
obtained, the attempt to obtain them 
should be documented for the record, and 
the veteran informed in writing.  If the 
veteran was never treated by Dr. Doyle, 
but merely examined at the request of his 
attorney that fact should be so stated. 
 
2.  The RO should request all medical 
records regarding the veteran's 
psychiatric treatment from the VA medical 
facility in Columbia, South Carolina, for 
the period from April 2006 to the 
present.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must document what 
attempts were made to locate the records, 
and indicate in writing that further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.
 
3.  Thereafter, the veteran must be 
admitted for a period of VA observation 
and evaluation.  During this term a 
psychiatric examination by a panel of two 
board certified psychiatrists must be 
scheduled and conducted in accordance 
with DSM-IV.  All appropriate studies are 
to be performed.  The examiners are 
instructed to determine the 
symptomatology and severity of any 
psychiatric disability present, to 
include an anxiety disorder, dysthymia, 
depression, and malingering.  The 
examiners must attempt to reconcile the 
various competing diagnoses.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.
 
4.  The veteran is hereby notified that 
it is his responsibility to report for 
the period of observation and evaluation, 
to cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the ordered period of 
observation and evaluation, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.
 
5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).
 
6.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim -- What evaluation is 
warranted for anxiety disorder from March 
26, 2006? -- under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case (SSOC) 
that includes all evidence added to the 
file since the March 2008 SSOC.
 
The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


